Appeal Dismissed and Memorandum Opinion filed August 27, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00509-CV

                     LAWRENCE D. PENNONI, Appellant

                                        V.
MICHAEL E. BEARD, BETH M. BEARD, JAMES F. HALLEY IV, ADELA
   GARCIA, DAVID O. CRAIG, AND WWBRS INVESTMENTS LLC,
                          Appellee

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-90739

                         MEMORANDUM OPINION
      The notice of appeal was filed June 20, 2019. To date, our records show that
appellant has not paid the appellate filing fee, and appellant has filed no evidence
that he is excused by statute or the Texas Rules of Appellate Procedure from paying
costs. See Tex. R. App. P. 5; Tex. Gov’t Code Ann. § 51.207.

      On July 30, 2019, this court ordered appellant to pay the appellate filing fee
on or before August 9, 2019, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee.

      Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Hassan.




                                         2